Citation Nr: 1018661	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  07-09 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, with limitation of extension, in 
excess of 10 percent from April 21, 2005 to September 16, 
2007; and in excess of 20 percent from September 17, 2007.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, with limitation of flexion, in 
excess of 10 percent.

3.  Entitlement to service connection for a right ankle 
condition, to include as secondary to the service-connected 
disability of traumatic arthritis of the right knee.

4.  Entitlement to service connection for a right leg 
condition, to include as secondary to the service-connected 
disability of traumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to November 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which increased the rating for an 
anterior-cruciate ligament strain of the right knee from 20 
percent to 30 percent effective April 21, 2005 under 
38 C.F.R. § 4.71a, Diagnostic Code 5257; established a 
separate 10 percent rating for traumatic arthritis of the 
right knee, with limitation of flexion, effective April 21, 
2005 under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260; and 
continued a 10 percent rating for traumatic arthritis of the 
right knee, with limitation of extension, under Diagnostic 
Code 5010-5261.  The decision also denied service connection 
for his right leg and ankle, to include as secondary to his 
service-connected right knee.

The Veteran did not express disagreement with the 30 percent 
rating under Diagnostic Code 5257 and that issue was not 
developed for appellate consideration.

The RO granted a temporary total rating for the right knee 
from June 12, 2006 to August 31, 2006, for surgical 
convalescence.  An evaluation of 30 percent was resumed from 
September 1, 2006.

In January 2008, the RO increased the rating limitation of 
extension to 20 percent disabling, effective September 17, 
2007.

In an October 2008 rating decision, the Veteran was denied a 
total disability rating based on individual unemployability 
(TDIU).

In November 2008, the RO granted a 100 percent rating for a 
total right knee replacement during the period from March 17, 
2008 to April 30, 2009.

Effective May 1, 2009, the RO assigned a 30 percent 
disability rating for status post total right knee 
replacement, a 20 percent disability rating for limitation of 
extension and a 10 percent disability rating of limitation of 
flexion.

In its most recent supplemental statement of the case issued 
in March 2009, the RO did not consider entitlement to an 
increased rating for limitation of right knee flexion after 
March 17, 2008.  The Veteran is presumed to be seeking the 
maximum benefit available under law.  AB v. Brown, 6 Vet. 
App. 32 (1993).  The Veteran has not limited his appeal to a 
lesser benefit; hence, his appeal encompasses entitlement to 
an increased rating for the period commencing May 1, 2009, 
when a temporary 100 percent rating ended.

The issues of entitlement to service connection for right 
ankle and right leg disabilities, and entitlement to an 
increased rating for traumatic arthritis of the right knee, 
with limitation of extension, and limitation of flexion in 
excess of 10 percent, beginning May 1, 2009, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  During the period from April 21, 2005 to September 16, 
2007 right knee extension was to 0 degrees with, at most, 
pain at the end point; and his combined rating for 
disabilities below the knee was 60 percent, except during 
periods when he was in receipt of a 100 percent rating.

2.  For the period from September 17, 2007 to April 30, 2009, 
the Veteran has had limitation of right knee extension to at 
most 15 degrees.

3.  During the period from April 21, 2005 to September 16, 
2007, the Veteran's right knee disability has been manifested 
by limitation of flexion to 15 degrees.

4.  During the period from September 17, 2007 to April 30, 
2009, the Veteran had limitation of flexion to 90 degrees.


CONCLUSIONS OF LAW

1.  For the period from April 21, 2005 to September 16, 2007, 
the criteria for a disability evaluation in excess of 10 
percent traumatic arthritis of the right knee, with 
limitation of extension, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2009).

2.  For the period from September 17, 2007 to April 30. 2009, 
the criteria for a disability evaluation in excess of 20 
percent for traumatic arthritis of the right knee, with 
limitation of extension, have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5261.

5.  The criteria for an evaluation of 30 percent, but no 
more, for traumatic arthritis of the right knee, with 
limitation of flexion were met from April 21, 2005 to 
September 16, 2007.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2009).

6.  For the period from September 17, 2007 to April 30, 2009, 
an evaluation in excess of 10 percent was not warranted for 
traumatic arthritis of the right knee with limitation of 
flexion, except for periods when a 100 percent rating was in 
effect.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, and implementing regulations impose obligations on 
VA to provide Veterans with notice and assistance. 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) must request 
that the Veteran provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The United States Court for Veterans Appeals (Court) had held 
that at a minimum, adequate VCAA notice in an increased 
rating claim required that VA notify the Veteran that, to 
substantiate such a claim: (1) the Veteran must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life; (2) if the diagnostic code under which the 
Veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the Veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the Veteran; (3) the Veteran must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the Veteran may submit 
(or ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements of the Court's 
decision were not disturbed by the Federal Circuit.  

VA provided VCAA required notice regarding his increased 
rating claims, in correspondence sent to the Veteran in June 
2005, April 2008, June 2008, and December 2008. These letters 
told the Veteran that he could substantiate the claims with 
evidence that the disabilities had worsened, notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his increased rating claims, 
and identified his duties in obtaining information and 
evidence to substantiate his claims.  

The December 2008 letter further provided notice of the type 
of evidence necessary to establish a disability rating and 
effective date for the claimed disability under 
consideration, in accordance with Dingess.  The letter told 
him that he could substantiate the claim with evidence of the 
impact of his disability on employment, provided examples of 
evidence that could substantiate the claim, and provided all 
elements of the notice required by Vazquez-Flores. 

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a Veteran submit any evidence in his or her 
possession that might substantiate the claim. 73 Fed. Reg. 
23,353 (Apr. 30, 2008).  The Veteran, nonetheless, received 
this notice in the June 2005, April 2008, June 2008, and 
December 2008.

The notice in this case was provided after the initial 
adjudication of the claim. This timing deficiency was cured 
by readjudication of the claim in a March 2009 supplemental 
statement of the case issued after the notice was provided. 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a Veteran obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained all available records, including service 
records, and records from VA treatment and examination 
providers.  Additionally, the Veteran was afforded adequate 
VA examinations in response to his claims. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.

The Merits of the Claims

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). 

A Veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2009), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain. Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59 (2006).

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

Traumatic arthritis is evaluated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for 
the specific joint or joints involved.  If the limitation of 
motion is non-compensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003. 

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation is warranted for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  A 10 percent evaluation is warranted for X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Background

In June 2005, the Veteran underwent a VA examination and 
reported the use of a brace and cane for his right knee.  He 
was able to stand for approximately 15-20 minutes and walk 
approximately one-quarter mile.  He complained of the knee 
giving way, instability, pain, stiffness, weakness, swelling, 
locking episodes several times per week, and repeated 
effusion.  He reported severe weekly flare-ups.  

Range of motion was flexion of 0 to 20 degrees with pain 
beginning at 15 degrees and ending at 0 degrees.  Passive 
range of motion was 0 to 30 degrees, with pain at 15 degrees 
and ending at 0 degrees. Range of motion against strong 
resistance was 0 to 45 degrees with pain beginning at 30 
degrees and ending at 0 degrees.  There was no additional 
loss of motion on repetitive use and the examiner stated that 
the Veteran had better range of motion after repetitive use 
with the ability to flex to 50 degrees with passive pressure.  
Extension was 0 to -10 degrees.  

The examiner stated the Veteran had bursitis, effusion, 
tenderness, painful movement, and guarding of movement.  
There was crepitation, however, there were no clicks, snaps, 
or grinding.  The examiner reported there was no instability, 
nor any patellar or meniscus abnormality.  

The examiner diagnosed a right knee anterior cruciate 
ligament (ACL) tear with reconstruction and no residuals per 
X-ray studies.  The Veteran stated he had not worked in the 
last 18 months, due to an inability to stand or walk for long 
periods and multiple absences.

In a July 2005 VA orthopedic consultation, the Veteran had 
range of motion from 0-120 degrees, negative anterior drawer, 
negative Lachman, positive medial joint line tenderness, 
positive peripatellar tenderness to palpation, and positive 
patellofemoral crepitus.  The examiner diagnosed mild 
degenerative changes of the right knee, status post-ACL 
reconstruction, rule out medial meniscus tear.

In a February 2007 VA examination, the examiner stated that 
range of motion studies were not done due to the fact that 
the Veteran was wearing a brace which he would not remove.

In September 2007, the Veteran underwent a VA examination.  
The examiner noted there was no deformity of the right knee, 
give way, instability, or episodes of dislocation or 
subluxation.  The Veteran reported pain, stiffness, weakness, 
incoordination, and decreased speed of joint motion.  He 
stated the knee locked several times per week and there were 
severe flare-ups every one to two months with a duration of 
one to two days.  

The examiner stated the Veteran had crepitus, tenderness, 
painful movement, and guarding of movement.  There was mild 
tenderness to palpation generally.  There were no clicks or 
snaps, no grinding, no instability, no patellar or meniscus 
abnormality and no abnormal tendons or bursae.  Active 
flexion was from 0 to 90 degrees and active extension was 
from 0 to 15 degrees.  The examiner stated there was no 
objective evidence of pain on motion.  There was additional 
objective evidence of pain following repetitive motion; 
however there was no additional limitation of motion after 
three repetitions.  Extension was 0 to 15 degrees, with no 
objective evidence of pain.  

The examiner diagnosed a right knee strain status post ACL 
repair and menisectomy.  The examiner stated the Veteran's 
right knee strain would prevent him from doing "a lot" of 
squatting or heavy lifting.  The examiner opined the Veteran 
was able to walk one mile and his right knee condition would 
not prevent him from gainful employment.

Traumatic Arthritis of the Right Knee/Limitation of Extension

The combined ratings for disabilities affecting the Veteran's 
right knee, including limitation of extension and limitation 
of flexion were at 100 percent from June 13, 2006 to August 
31, 2006, and from March 17, 2008 to April 30, 2009, due to a 
temporary total rating for convalescence and a 100 percent 
rating following total right knee replacement.  

In light of the decision increasing the Veteran's disability 
rating for limitation of flexion (see decision below), for 
the periods from April 21, 2005 to June 12, 2006; and from 
September 1, 2006 to September 16, 2007, the Veteran's 
combined disability rating was 60 percent.  See 38 C.F.R. § 
4.25. 

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed. 38 C.F.R. § 4.68. Amputation at the first elective 
site above the knee would warrant a 60 percent disability 
rating. See 38 C.F.R. § 4.71a, Diagnostic Codes 5162-5164.

Therefore, a rating in excess of 60 percent for the Veteran's 
combined right knee disabilities to include status post knee 
replacement, limitation of flexion and limitation of 
extension is not available for any time prior to September 
17, 2007.   

Limitation of extension of the leg is rated under Diagnostic 
Code 5261. Under that code, a noncompensable rating is 
assigned for extension limited to 5 degrees. A 10 percent 
rating is assigned for extension limited to 10 degrees.  A 20 
percent rating is assigned for extension limited to 15 
degrees. A 30 percent rating is assigned for extension 
limited to 20 degrees.  A 40 percent rating is assigned for 
extension limited to 30 degrees, and a 50 percent rating is 
assigned for extension limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2009).

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II 
(2009).

The February 2007 VA examiner noted the Veteran refused to 
remove his right knee brace for testing during the 
examination.

VA examinations conducted prior to September 2007 indicated 
the Veteran's had normal extension of the right knee to 0 
degrees.  The June 2005 VA examiner noted there was no 
indication of pain on motion during active, passive, or 
strong resistance testing or additional loss of motion with 
repetitive use.  While the Veteran reported flare-ups, there 
were no findings of decreased motion during flare-ups, and 
the treatment records do not show treatment during flare-ups.

The September 2007 VA examiner stated there was pain, but 
only after motion.  The range of extension reported on that 
examination meets the criteria for 20 percent rating and 
there have been no findings of greater limitation during any 
relevant period after the September 2007 examination.

Based on this information, for the time periods April 21, 
2005 to June 12, 2006 and from September 1, 2006 to September 
16, 2007, a disability evaluation in excess of 10 percent for 
limitation of extension under Diagnostic Code 5261 is not 
warranted.  The available VA records, to include three VA 
compensation and pension examinations, indicate the Veteran's 
extension was within normal limits at 0 degrees.  There is no 
indication of limitation of extension that would warrant an 
increased disability evaluation of 20 percent, which is 
indicated when extension is limited to 15 degrees.  For the 
period from September 17, 2007 to March 16, 2008, a 
disability rating in excess of 20 percent is not warranted as 
there was no evidence of extension limited to 20 degrees.

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, however, 
there is no evidence that pain or other functional factors 
are productive of additional limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation on a schedular basis. 

Traumatic Arthritis of the Right Knee/Limitation of Flexion

Diagnostic Code 5260 is used to evaluate knee disabilities 
based upon limitation of motion. It provides for a 
compensable rating when flexion is limited to 45 degrees or 
less.  A 10 percent evaluation is warranted when flexion is 
limited to 45 degrees. A 20 percent evaluation is warranted 
where flexion is limited to 30 degrees. A 30 percent 
evaluation may be assigned where flexion is limited to 15 
degrees, and is the maximum rating allowed under law for this 
diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion. 38 C.F.R. § 4.71a, Plate II 
(2009).

The Veteran has a current compensable limitation of motion 
(flexion) of his knee, and, by this decision, has been 
awarded a 30 percent disability rating under a diagnostic 
code predicated upon limitation of motion. 

Analysis

The combined ratings for disabilities affecting the Veteran's 
right knee, including limitation of extension and limitation 
of flexion were at 100 percent from June 13, 2006 to August 
31, 2006, and from March 17, 2008 to April 30, 2009, due to a 
temporary total rating for convalescence and a 100 percent 
rating following total right knee replacement.  In light of 
the assignment of the 100 percent disability rating for the 
periods noted above, and the earlier discussion of the 
amputation rule, the Board will consider a disability 
evaluation in excess of 10 percent from April 21, 2005 to 
June 12, 2006 and from September 1, 2006 to March 16, 2008.

The Veteran's range of flexion during the appellate periods 
from April 21, 2005 to June 12, 2006 and from September 1, 
2006 to March 16, 2008 has fluctuated from 0 to 20 degrees in 
June 2005 and to 0 to 120 degrees in July 2005.  The evidence 
of record demonstrates that the most severe range of motion 
finding was 20 degrees of active flexion noted at the June 
2005 VA examination. No additional limitation of motion was 
found with repetitive use at this examination, however, range 
of motion was flexion of 0 to 20 degrees with pain beginning 
at 15 degrees and ending at 0 degrees.  

Painful motion is the equivalent of limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Such 
painful motion can serve as the basis for finding additional 
limitation for purposes of 38 C.F.R. §§ 4.40, 4.45.  
Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997).  The 
report of pain beginning at 15 degrees, can be read showing 
the Veteran had limitation of flexion that met the criteria 
for a 30 percent rating.

Upon consideration of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 
supra, the Board finds that the evidence supports a rating of 
30 percent from April 21, 2005 to September 16, 2007.  The 
assignment of a 30 percent disability rating for the above-
noted appellate periods is the maximum rating allowed under 
Diagnostic Code 5260.

The September 17, 2007, VA examination report shows that the 
Veteran had right knee flexion from 0 to 90 degrees with 
objective evidence of pain only after repetitive motion.  The 
examiner found no evidence of pain on motion, and there was 
no additional limitation of motion due to other functional 
factors.  This limitation of motion does not meet or 
approximate the criteria for a rating in excess of 10 
percent.  There were also no subsequent findings of 
limitation of flexion that met or approximated the criteria 
for a rating in excess of 10 percent based on limitation of 
flexion.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation on a schedular basis.

Extra-Schedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

The degenerative arthritis of the Veteran's right knee is 
manifested by limitation of motion and associated functional 
factors and complaints.  These symptoms are contemplated in 
the rating criteria discussed above.  Further consideration 
of an extraschedular rating is, therefore, not warranted.

Entitlement to a Total Rating based on Individual 
Unemployability (TDIU)

TDIU is an element of all appeals of an increased rating. 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted 
where a Veteran's service connected disabilities are rated 
less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  38 
C.F.R. § 4.16 (2009).

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).

In this case the Veteran has alleged that his service-
connected right knee disability prevents him from obtaining 
or maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
However, a VA examiner in September 2007 indicated the 
Veteran's right knee disability would not prevent him from 
gainful employment. Subsequently, the Veteran was denied 
Social Security Administration disability benefits in 
December 2007.  The Veteran was also denied TDIU in a rating 
decisions dated February 2000 and October 2008, and the 
Veteran did not file notices of disagreement with these 
decisions.  Therefore, the Board concludes that referral 
additional consideration of TDIU is not warranted.













							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee, with limitation of 
extension, for the period from April 21, 2005 to September 
16, 2007, is denied.

Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the right knee, with limitation of 
extension, for the period from September 17, 2007 to April 
30, 2009, is denied.

Entitlement to an evaluation of 30 percent for traumatic 
arthritis of the right knee, with limitation of flexion, from 
April 21, 2005 to September 16, 2007, is granted.

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee, with limitation of 
flexion, for the period from September 17, 2007 to April 30, 
2009, is denied.


REMAND


VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
supra.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he has a right ankle and leg 
disability secondary to his service-connected right knee 
disability.  Service medical records also indicate the 
Veteran complained of "cramps" in his legs.  VA treatment 
records indicate complaints of right leg and ankle pain, in 
addition to his right knee and hip complaints.

The Veteran was afforded a VA examination in 2007, prior to 
his total knee replacement.  The examiner noted she reviewed 
the claims file, in regard to the Veteran's claim for a right 
ankle and leg disability, however, she stated she did not 
review the Veteran's service treatment records located within 
the claims folder.  As the 2007 examiner did not review the 
service treatment records, and these records show pertinent 
treatment, a new examination is required.

Additionally, the Veteran has not undergone an examination to 
evaluate his knee disabilities since undergoing the total 
right knee replacement.  Given the evidence of a change in 
his condition, a new VA examination is warranted.  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (new examination is 
required where there is evidence of a material change in the 
condition since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to evaluate the current 
severity of his right knee disability and 
assess whether there is any current right 
ankle or leg disability secondary to the 
right knee disability or related to a 
disease or injury in service.  

The examiner should review the claims file 
including the service treatment records. 
This review of the claims folder should be 
noted in the examination report or in an 
addendum to the examination report.  All 
tests and studies deemed necessary by the 
examiner should be performed.

The examiner should provide an opinion as 
to the etiology of any right ankle and/or 
leg disability and whether it is at least 
as likely as not (50 percent probability 
or more) that any right ankle and/or leg 
disability was caused or aggravated by the 
service-connected right knee disability.  

The examiner should distinguish between 
any ankle or leg condition that is 
secondary to the Veteran's non-service 
connected right hip disability.  

The examiner should report the ranges of 
right knee flexion and extension.  The 
examiner should determine whether the 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination, pain or flare-ups.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, flare-ups, or pain.  The 
examiner should also not the point, if 
any, in the range of motion when pain 
begins.

The examiner is advised that the Veteran 
is competent to report his history and 
symptoms and that the examiner must take 
his reports into account.  If an opinion 
cannot be provided without resort to 
speculation, the examiner should provide 
an explanation as to why this is so.

2.  The agency of original jurisdiction 
should review the examination report to 
insure that it contains all information 
and opinions requested in this remand.

3.  If the claims on appeal are not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


